          Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT


                             EASTERN DISTRICT OF LOUISIANA


 PENINSULA PETROLEUM, LTD.                                   CIVIL ACTION NO.


 VERSUS                                                      SECTION"        "   MAG. DIV. (        )


 M/V ORATORIO, IMO No. 9687679,                              DISTRICT JUDGE:
 her engines, boilers, tackle, furniture,
 apparel, etc., including 199.643 MT of VLSFO                MAGISTRATE JUDGE:
 Bunkers aboard M/V ORATORIO, in rem


 and


 CYGNUS LINE SHIPPING SA, in personam




               VERIFIED COMPLAINT FOR SEIZURE OF VESSEL TO ENFORCE
          A MARITIME LIEN AND FOR SEIZURE OF 199.643 MT OF BUNKERS


         NOW       INTO    COURT,    through   undersigned   counsel,   comes    Plaintiff,   Peninsula


Petroleum, Ltd., and for its Complaint against M/V ORATORIO, her engines, boilers, tackle,


furniture, apparel, appurtenances, etc., in rem , and against 199.643 MT of VLSFO Bunkers, and


against Cygnus Line Shipping S.A., in personam, in a cause of action both civil and maritime, with


respect represents that:


                                                  1.


         This Honorable Court has jurisdiction over this Complaint pursuant to 28 U.S.C. § 1333,


Rule 9(h) of the Federal Rules of Civil Procedure, Rules C and D of the Supplemental Rules for


Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, and 46 U.S.C.


§ 31341, et seq.


                                                 2.


         Venue is proper within this district pursuant to 28 U.S.C. § 1391(b) and (d).




{B1714263.1}
             Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 2 of 6




                                                     7.


             On September 17, 2020, pursuant to the order confirmation, 199.643 MT of VLSFO


bunkers were delivered to M/V ORATORIO in the Port of Las Palmas, Spain. A copy of the

Bunker Delivery Note is attached as Exhibit 3.


                                                     8.


             On September 17, 2020, Peninsula Petroleum transmitted its Invoice No. 10159470 in the


amount of US$60,394.69 for 199.643 MT of Bunkers addressed to United Bulk Carriers


International S.R.L. and/or master and /or owner of           M/V ORATORIO.          Payment was due


November 16, 2020 by wire transfer. Invoice No. 101 159470 is attached as Exhibit 4.


                                                     9.


            On October 8, 2020, Peninsula Petroleum received a Pre-bankruptcy composition plan


from United Bulk Carriers International S.R.L.       The Pre-bankruptcy composition plan is attached


as Exhibit 5.


                                                    10.


            Pursuant to the Peninsula Petroleum terms and conditions, Peninsula Petroleum demanded


immediate payment of the bunkers by 17:00 hours on October 23, 2020. The Demand is attached


as Exhibit 6. Despite the demand for payment, no payment for any portion of the bunkers delivered


to M/V ORATORIO has been received by Peninsula Petroleum


                                                    11.


            Section 10(b) of the Peninsula Petroleum Terms and Conditions of Sale provides, in part,


as follows:


            b)     The Seller shall retain title to the Marine Fuels until the Seller has received
           full payment for the Marine Fuels and any other amounts and debts howsoever
            arising owed by Buyer to the Seller. Until receipt ofsuch payments the Buyer agrees




{B 1 714263. 1 }                                     3
            Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 3 of 6




            that it is in possession ofthe Marine Fuels solely as bailee for the Seller, and shall
            not be entitled to:


                    (i)       use the Marine Fuels other than for the propulsion or operational
                              maintenance ofthe Vessel; or


                    (ii)      blend, encumber, pledge, alienate, or surrender the Marine Fuels to
                              any third party or other vessel



           c)      Marine Fuels delivered pursuant to the Contract are sold and delivered on
        the financial credit of the Vessel as well as on the promise of the Buyer to pay. The
        Buyer therefore expressly warrants and agrees that:


            (I)     the Marine Fuels are delivered with the authorization and on behalf of the
                    Vessel, its registered owner, its Master, the charterers and/or agents ofthe
                    Vessel;


            (ii)   there is no provision in the applicable Vessel's charterparty (or similar
                    contractual arrangement) which purports to limit the Vessel, Master, the
                   charterers and/or agents or representatives of the Vessel from incurring a
                   maritime lien;


           (Hi)     in addition to any other parties that may be listed as Buyer in the
                   Confirmation, the Vessel and its registered owner are jointly and severally
                   liable for payment ofthe Marine Fuels; and


           (iv)     until the payments referred to in clause 10(b) above have been received in
                   full by Seller, the Seller shall have a maritime lien, attachment and/or claim
                   against the Vessel and/or Marine Fuels delivered. Such maritime lien,
                   attachment and/or claim shall be without prejudice and in addition to any
                   other remedy available to Seller. The Buyer shall not do anything nor enter
                   into any agreement that will in any way prejudice the Seller 's right or ability
                   to assert or enforce any such maritime lien, attachment and/or claim. Ifthe
                   Marine Fuels have been commingled on board the Vessel, the Seller retains
                   its right ofmaritime lien, attachment and/or claim against the Vessel and/or
                   against such part of the commingled marine fuel as corresponds to the
                   quantity ofthe Marine Fuels delivered.

                                                      12.


           Peninsula Petroleum asserts a maritime lien against M/V ORATORIO for necessaries and


services provided to the vessel in the amount of $60,394.69 for bunkers, no part of which has been

paid although duly demanded.



{B 1714263. 1 }                                        4
            Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 4 of 6




                                                  13.


            Additionally, Peninsula Petroleum retains legal title to 199.643 metric tons of VLSFO


Bunkers currently aboard M/V ORATORIO and is entitled to be placed in possession of its


property.


WHEREFORE, Plaintiff, Peninsula Petroleum, Ltd., prays that:


            1.    This Verified Complaint be deemed good and sufficient;


            2.    Process according to the rules and practices of this Honorable Court in causes of


                  admiralty and maritime jurisdiction, particularly Supplemental Admiralty Rules C


                  and D of the Federal Rules of Civil Procedure, issue against M/V ORATORIO, her


                  engines, tackle, furniture, equipment, appurtenances, etc., and all other property


                  aboard said vessel; particularly, against 199.643 metric tons of bunkers, in rem;


                  and against Defendant, Cygnus Line Shipping S.A., in personam ;


            3.    That after arrest, the Court permit Peninsula Petroleum, Ltd. the option to move the

                  bunkers to a storage facility for safe keeping of the bunkers;


           3.     After due proceedings had, there be judgment in favor Peninsula Petroleum Ltd.


                  and against M/V ORATORIO, in rem, and against Cygnus Line Shipping S.A., in


                  personam, recognizing the Peninsula Petroleum's title and ownership of 199.643

                  metric tons of bunkers aboard M/V ORATORIO, together with interest, costs and


                  attorney fees;


           4.     Alternatively, after due proceedings are had, there be judgment rendered in favor


                  of Plaintiff, Peninsula Petroleum, Ltd. against M/V ORATORIO, in rem, and


                  against Cygnus Line Shipping S.A., in personam, in the amount of $60,394.69;




{B 1714263. 1 }                                     5
                Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 5 of 6




               5.     M/V ORATORIO be condemned and sold to satisfy the judgment entered in favor


                      of Plaintiff herein in the full amount of its claims, together with interest, costs and


                      attorneys' fees;


               6.     Plaintiff prays for such other and further relief as in law, justice and equity it may


                      be entitled to receive under the premises.




                                                     RESPECTFULLY SUBMITTED:


                                                     /s/David L. Carrizee
                                                     DAVID L. CARRIGEE (#3892), T.A.
                                                     WILLIAM B. SCHWARTZ (#11854)
                                                     BALDWIN HASPEL BURKE & MAYER, LLC
                                                     Energy Centre - Suite 3600
                                                     1 1 00 Poydras Street
                                                     New Orleans, LA 70163
                                                     Telephone: (504) 569-2900
                                                     Facsimile:    (504) 569-2099
                                                     Email: dcarrigee@bhbmlaw.com
                                                     Attorneys for Plaintiff,
                                                     Peninsula Petroleum, Ltd.




PLEASE SERVE:


M/V ORATORIO
Instructions as to the exact position and location of
M/V ORATORIO in the Mississippi River will be
provided to The United States Marshal's Office.




{ B 1 7 1 4263. 1 )                                     6
             Case 2:20-cv-02987-SM-MBN Document 1 Filed 11/04/20 Page 6 of 6




                              UNITED STATES DISTRICT COURT


                             EASTERN DISTRICT OF LOUISIANA


  PENINSULA PETROLEUM, LTD.                                       CIVIL ACTION NO.


 VERSUS                                                           SECTION"                 "     MAG. DIV. (   )


  M/V ORATORIO, IMO No. 9687679,                                  DISTRICT JUDGE:
  her engines, boilers, tackle, furniture,
 apparel, etc., including 199.643 MT VLSFO                        MAGISTRATE JUDGE:
  Bunkers aboard M/V ORATORIO, in rem


 and


  CYGNUS LINE SHIPPING SA, in personam




                                        VERIFICATION


STATE OF LOUISIANA


PARISH OF ORLEANS


            BEFORE ME, the undersigned Notary Public, personally came and appeared:


                                     DAVID L. CARRIGEE


who, after being duly sworn, deposed and said that he is counsel of record and attorney-in-fact for


Peninsula Petroleum, Ltd., Plaintiff in the above and foregoing Complaint, and that all of the


allegations contained in the foregoing Complaint are true and correct to the best of his knowledge,


information and belief.



                                                                DAVID LVARRIGBfi
Sworn to and subscribed before me


This 4tlvtlay of November, 2020.



                                                                     OFFICIAL SEAL
                  NOTARY PUBLIC                               ULIAM. BEAU, NOTARY PUBLIC
                                                    Hi I ORLEANS PARISH NOTARY NO. 5609
                                                ,        J ST. TAMMANY PARISH NOTARY NO. 11480
                                                             COMMISSION ISSUED FOR LIFE
{B 17 14263.1 }                                 7
